IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-72,447-01


EX PARTE DAVID CHARLES FITTS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 114-2295-07 IN THE 114TH DISTRICT COURT

FROM SMITH COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated assault
and sentenced to twenty years' imprisonment. The Sixth Court of Appeals affirmed his conviction.
Fitts v. State, No. 06-08-00059-CR (Tex. App.-Texarkana, August 15, 2008, no pet.).
	Applicant contends, among other things, that he was not competent to stand trial. The trial
court made findings of fact and conclusions of law, but we do not believe that they are sufficient.
Accordingly, the trial court shall make further findings and conclusions. It may use any means set
out in Tex. Code Crim. Proc. art. 11.07, § 3(d). In the appropriate case, it may rely on its personal
recollection. Id.
	If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent. If
Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an
attorney to represent him at the hearing. Tex. Code Crim. Proc. art. 26.04. 
	The trial court shall make further findings of fact and conclusions of law as to whether
Applicant was competent to stand trial. The trial court shall also make any other findings of fact and
conclusions of law that it deems relevant and appropriate to the disposition of Applicant's claim for
habeas corpus relief.
	This application will be held in abeyance until the trial court has resolved the fact issues. The
issues shall be resolved within 90 days of this order. If any continuances are granted, a copy of the
order granting the continuance shall be sent to this Court. A supplemental transcript containing all
affidavits and interrogatories or the transcription of the court reporter's notes from any hearing or
deposition, along with the trial court's supplemental findings of fact and conclusions of law, shall
be returned to this Court within 120 days of the date of this order. Any extensions of time shall be
obtained from this Court. 



Filed: September 16, 2009
Do not publish